Name: Commission Regulation (EEC) No 608/88 of 25 February 1988 on the supply of refined rape seed oil to the United Nations High Commissioner for Refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  United Nations;  cooperation policy
 Date Published: nan

 5. 3. 88 Official Journal of the European Communities No L 60/11 COMMISSION REGULATION (EEC) No 608/88 of 25 February 1988 on the supply of refined rape seed oil to die the United Nations High Commissioner for Refugees (UNHCR) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary Jto specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 (l)'(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organiz ­ ations eligible fpr food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 19 March 1987 on the supply of food aid to UNHCR, the Commission allocated to the latter organization 344 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to UNHCR in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . No L 60/12 Official Journal of the European Communities 5. 3. 88 ANNEX LOT A 1 . Operation No ('): 86/88 2. Programme : 1987 3. Recipient : UNHCR 4. Representative of the recipient (*): Regional Representative UNHCR, BP 7248, Kinshasa, Zaire 5. Place or country of destination : Zaire 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods 0 : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IILA.1 ) 8 . Total quantity : 244 tonnes net 9. Number of lots : 1 10 . Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.B) :  metal cans of 5 litres or 5 kilograms,  the cans must be packed in cartons, with four cans per carton,  the cans must carry the following wording : 'ACTION N0 86/88 / HUILE VÃ GÃ TALE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / FROGRAMME DE l'UNHCR EN FAVEUR DES RÃ FUGIÃ S AU ZAIRE / DISTRIBUTION GRATUITE' 11 . Method of mobilization : Community market 12. Stage of supply : free at destination  Lubumbashi 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 April to 15 May 1988 18. Deadline for the supply : 15 July 1988 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 22 March 1988 not later than 12 noon. Tenders shall be valid until 12 midnight on 23 March 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 April 1988 not later than 12 noon. Tenders shall be con ­ sidered valid until 12 midnight on 13 April 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 May to 15 June 1988 (c) deadline for the supply : 15 August 1988 22. Amount of the tendering security : 15 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by die successful tenderer :  5. 3. 88 Official Journal of the European Communities No L 60/13 LOT B 1 . Operation No (&gt;): 87/88 2. Programme : 1987 3. Recipient : UNHCR 4. Representative of the recipient 0 : Representative UNHCR  Branch Office in Zimbabwe, 4, Deary Ave, PO Box 4565, Belgravia, Harare, Zimbabwe 5. Place or country of destination : Zimbabwe 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IILA.1 ) 8 . Total quantity : 100 tonnes net 9. Number of lots : 1 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.B):  metal cans of 5 litres or 5 kilograms,  the cans must be packed in cartons, with four cans per carton,  the cans must carry the following wording : 'ACTION No 87/88 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / UNHCR ASSISTANCE PROGRAMME FOR REFUGEES IN ZIMBABWE / FOR FREE DISTRIBUTION' 11 . Method of mobilization : Community market 12. Stage of supply : free at destination  Harare 13. Port of shipment :  14. Port of landing specified by die recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making die goods available at the port of shipment where the supply is awarded at die port of shipment stage : 15 April to 15 May 1988 18. Deadline for die supply : 15 July 1988 19. Procedure for determining die costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 22 March 1988 not later than 12 noon. Tenders shall be valid until 12 midnight on 23 March 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 April 1988 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 13 April 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 May to 15 June 1988 (c) deadline for the supply : 15 August 1988 22. Amount of die tendering security : 15 ECU/tonne 23. Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  No L 60/14 Official Journal of the European Communities 5. 3 . 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : se list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 23501 30 236 20 05